          Case 4:17-cv-02082-HSG Document 94 Filed 05/22/19 Page 1 of 3



 1   Robert H. Sloss, SBN 87757
     robert.sloss@procopio.com
 2   PROCOPIO, CORY, HARGREAVES &
       SAVITCH LLP
 3   1117 California Ave., Suite 200
     Palo Alto, CA 94304
 4   Telephone: 650.645.9000
     Facsimile: 619.235.0398
 5
     Lance D. Reich, pro hac vice
 6   lreich@helsell.com
     Kevin E. Regan, SBN 262335
 7   kregan@helsell.com
     HELSELL FETTERMAN LLP
 8   1001 Fourth Ave., Suite 4200
     Seattle, WA 98154
 9   Telephone: 206.292.1144
     Facsimile: 206.340.0902
10
     Attorneys for Plaintiff
11   BIG BABOON, INC.

12                                   UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14                                         OAKLAND DIVISION

15   BIG BABOON, INC., a Delaware corporation,          Case No. 4:17-cv-02082 HSG

16                    Plaintiff,                        STIPULATION AND ORDER TO
                                                        VACATE JUDGMENT IN FAVOR OF
17   v.                                                 DEFENDANT HP INC. AND DISMISS
                                                        CLAIMS AGAINST HP INC., WITH
18   SAP AMERICA, INC., a Delaware Corporation,         PREJUDICE
     and HP INC., a Delaware Corporation,
19
                      Defendants.                       Judge: Hon. Haywood S. Gilliam, Jr.
20                                                      Ctrm: 2, 4th Fl.

21                                                      Complaint Filed:   April 13, 2017
                                                        Trial Date:        None set.
22

23

24

25

26

27

28
     STIPULATION AND ORDER TO VACATE JDGMT.
     IN FAVOR OF HP AND DISMISS CLAIMS AGAINST HP                          4:17-CV-02082 HSG
     DOCS 3660787.1
          Case 4:17-cv-02082-HSG Document 94 Filed 05/22/19 Page 2 of 3



 1           Plaintiff Big Baboon, Inc. (“BBI”) and Defendants SAP America, Inc. (“SAP”) and HP Inc.

 2   (formerly Hewlett-Packard Company) (“HP”) (collectively “Defendants”) hereby stipulate that, as

 3   BBI and HP having reached a resolution of the claims brought by BBI against HP, (1) the judgment

 4   entered in favor of HP and against BBI on April 24, 2019 (Dkt. 87) shall be vacated and without

 5   any force or effect, and (2) all claims asserted against HP shall be dismissed, with prejudice.

 6   Neither the judgment in favor of defendant SAP nor SAP’s pending Motion for Attorneys’ Fees

 7   (Dkt. 89) shall be affected by this Stipulation.1 The parties jointly request that the Court enter the

 8   order submitted herewith to give effect to the parties’ stipulation.

 9

10   Dated: May 21, 2019                                    PROCOPIO, CORY, HARGREAVES
                                                              & SAVITCH LLP
11
                                                            By: /s/ Robert H. Sloss
12                                                              Robert H. Sloss
                                                                Lance D. Reich
13                                                              Kevin E. Regan
14                                                                  Attorneys for Plaintiff
                                                                    Big Baboon, Inc.
15

16
     Dated: May 21, 2019                                    KLARQUIST SPARKMAN LLP
17
                                                            By: /s/ J. Christopher Carraway
18
                                                                J. Christopher Carraway
19
                                                                    Attorneys for Defendants
20                                                                  SAP AMERICA, INC., and HP INC.

21

22

23

24
     1
       SAP’s Motion for Attorneys’ Fees (Dkt. 89) seeks the fees and expenses SAP incurred defending both itself and its
25   customer HP. The parties stipulate that the resolution reached by HP and Plaintiff to dismiss HP from the action does
     not include any resolution of the fees and costs SAP incurred defending HP. Thus, the parties stipulate that SAP’s
26   claim for fees and expenses incurred defending itself and HP survive this stipulation, the vacating of the judgment
     against HP, and the dismissal with prejudice of HP. Thus, the parties stipulate that should the Court grant SAP’s
27   Motion for Attorneys’ Fees (Dkt. 89), SAP is not precluded from recovering the fees and expenses it incurred
     defending HP as well as itself.
28                                       1
     STIPULATION AND ORDER TO VACATE JDGMT.
     IN FAVOR OF HP AND DISMISS CLAIMS AGAINST HP                                                4:17-CV-02082 HSG
     DOCS 3660787.1
          Case 4:17-cv-02082-HSG Document 94 Filed 05/22/19 Page 3 of 3



 1                                              ATTESTATION

 2           I hereby attest that all other signatories listed, and on whose behalf the filing is submitted,

 3   concur in the filing’s content and have authorized the filing.

 4   Dated: May 21, 2019                              By: /s/ Robert H. Sloss
                                                          Robert H. Sloss
                                                                ISTRIC
                                                            ES D
 5
                                                           T          TC
 6                                                       TA




                                                                                  O
                                                     S




                                                                                   U
                                                   ED
 7




                                                                                    RT
                                               UNIT
 8                                         DENI
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                       ED




                                                                                              R NIA
 9
     Dated: 5/22/2019                                 By:                               r.
                                                NO                           illiam J
                                                                              S. G S. Gilliam, Jr.
10                                                           Hon.    y wo o d
                                                                    aHaywood




                                                                                             FO
                                                 RT         d g e H
                                                          Ju UNITED STATES DISTRICT JUDGE




                                                                                        LI
11
                                                        ER
                                                    H




                                                                                   A
                                                             N                      C
12                                                                             F
                                                                 D IS T IC T O
                                                                       R
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       2
     STIPULATION AND ORDER TO VACATE JDGMT.
     IN FAVOR OF HP AND DISMISS CLAIMS AGAINST HP                                            4:17-CV-02082 HSG
     DOCS 3660787.1
